Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is US Pub. 2014/0351305 related to a random number generator includes a first circuit producing a random sequence of values, the first circuit having an adjustable input that changes the entropy of the random sequence of numbers; a second circuit receiving the random sequence of values from the first circuit and producing an output indicative of the degree of entropy of the random sequence of values, and a third circuit that adjusts the adjustable input of the first circuit in response to the output of the second circuit. 
The prior art of record does not teach or suggest at least “wherein the phase detector comprises two flip-flops, each having two inputs and two outputs, wherein the inputs of the flip-flops are connected to inputs of the phase detector, and outputs of the flip-flops are connected to outputs of the phase detector, and wherein the first input of the phase detector is connected to both the first input of the first flip-flop and the second input of the second flip-flop, the second input of the phase detector is connected to both the second input of the first flip-flop and the first input of the second flip-flop, and the output of the phase detector is connected to chosen outputs of the flip-flops through a logic circuit;” as in claim 1; 
“wherein the metastability circuit comprises a metastable circuit with an oscillatory response with two inputs being the inputs of the metastability circuit and an . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182